1    MCGREGOR W. SCOTT
     United States Attorney
2    VINCENZA RABENN
     MICHAEL G. TIERNEY
3    Assistant United States Attorneys
     2500 Tulare Street, Suite 4401
4    Fresno, CA 93721
     Telephone: (559) 497-4000
5    Facsimile: (559) 497-4099

6
     Attorneys for Plaintiff
7    United States of America

8                                 IN THE UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00190-DAD-BAM

12                               Plaintiff,
                                                        STIPULATION AND ORDER TO CONTINUE
13                         v.                           SENTENCING

14   DAMION MIDDLETON

15                               Defendant.

16

17                                              BACKGROUND
18          This matter is currently scheduled for sentencing on July 15, 2019. Within the past two weeks,
19   the parties have begun discussions on events that may affect the calculation of the Sentencing
20   Guidelines or the government’s sentencing posture. The parties will need additional time to continue
21   their discussions and prepare for sentencing. They therefore request that the sentencing be continued
22   until August 19, 2019 to allow them the opportunity to prepare for sentencing. The parties further
23   request the Court exclude under the Speedy Trial Act the period from July 15, 2019 to August 19, 2019,
24   for defense preparation.
25          A proposed order appears below.
26   //
27   //
28   //

                                                         1
30
1                                 STIPULATION AND [PROPOSED] ORDER
2
            IT IS HEREBY STIPULATED by and between the parties hereto, and through their respective
3
     attorneys, that sentencing currently scheduled for July 15, 2019 be continued to August 17, 2019. Time
4

5    from July 15, 2019 through August 17, 2019 shall be excluded under the Speedy Trial Act, 18 United

6    States Code Section 3161 to allow the parties to sufficiently prepare for the . The Court finds that the

7    ends of justice outweigh the interest of the defendant and the public in a speedy trial.
8

9
                                                                   Respectfully submitted,
10
                                                                   McGREGOR W. SCOTT
11                                                                 United States Attorney
12   DATED: July 8, 2019                                   By:     /s/ Michael G. Tierney        _____ ______
                                                                   Michael G. Tierney
13                                                                 Assistant United States Attorney
14

15   DATED: July 8, 2019                                   By:     /s/ James R. Homola____    ______
                                                                   James R. Homola
16                                                                 Attorney for Damion Middleton
17
                                                     ORDER
18

19          The sentencing hearing currently scheduled for July 15, 2019 is continued to August 19, 2019 at

20   10:00 am.

21
     IT IS SO ORDERED.
22

23      Dated:     July 9, 2019
                                                        UNITED STATES DISTRICT JUDGE
24

25

26

27

28

                                                          2
30
